— In an action for a divorce and ancillary relief, the defendant husband appeals from so much of a judgment of the Supreme Court, Suffolk County (Friedenberg, J.H.O.), entered May 14, 1990, as, after a hearing, directed him to pay the plaintiff’s counsel fees in the amount of $4,500.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The hearing court gave proper consideration to the necessary factors in arriving at its decision that the defendant should pay his wife’s attorneys’ fees, and the award of $4,500 was in all respects proper (see, Burke v Burke, 118 AD2d 1022; Ahern v Ahern, 94 AD2d 53; Mattana v Mattana, 79 AD2d 702). Thompson, J. P., Harwood, Balletta, Rosenblatt and Fiber, JJ., concur.